Supplemental Opinion on Denial of Rehearing George Rose Smith, Justice, on rehearing. In order that counsel may fully understand the reasons for our decision, we think it best to discuss briefly two points argued in their petition for rehearing. First, in connection with the deposition that accidentally reached the jury room, counsel argue that we were in error in saying that the deposition had not been abstracted. Our statement was not inaccurate. The deposition was not summarized in the appellants’ abstract, as required by Rule 9 (d). Counsel now point out that a few sentences from the 56-page deposition were contained in an appendix to the appellants’ brief. Such attachments of printed or typewritten exhibits do not comply with our rules. Such exhibits should be abstracted along with the other testimony. See our per curiam order of February 13,1978, which is copied in full three separate times in the Bobbs-Merrill compiler’s notes to our rules, immediately after Rules 8, 9, and 11. Ark. Stat. Ann., Vol. 3A (Repl. 1979). Second, it is argued that proffered Instruction Number 24 was a correct statement of the law, because it was taken in part from the opinion in Monell v. Department of Social Services, 436 U.S. 658 (1978). Nevertheless, the instruction was properly refused. It was, as we said in our opinion, a rambling charge that contained nothing specific enough to be of any help to the jury. There is no AMI instruction on this particular subject. That being true, any proffered instruction must be “simple, brief, impartial, and free from argument.” AMI Civil 2d, p. xiii (1974). Instruction Number 24 was not simple. It was not brief. It was not impartial. It was not free from argument, in that most of it dealt with matters not touched upon by the testimony in the case. Rehearing denied. Hollingsworth, J., dissents.